 


 HR 299 ENR: Blue Water Navy Vietnam Veterans Act of 2019
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Sixteenth Congress of the United States of AmericaAt the First SessionBegun and held at the City of Washington on Thursday, the third day of January, two thousand and nineteen 
H. R. 299 
 
AN ACT 
To amend title 38, United States Code, to clarify presumptions relating to the exposure of certain veterans who served in the vicinity of the Republic of Vietnam, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Blue Water Navy Vietnam Veterans Act of 2019. 2.Clarification of presumptions of exposure for veterans who served in vicinity of Republic of Vietnam (a)In generalChapter 11 of title 38, United States Code, is amended by inserting after section 1116 the following new section: 
 
1116A.Presumptions of service connection for veterans who served offshore of the Republic of Vietnam 
(a)Service connectionFor the purposes of section 1110 of this title, and subject to section 1113 of this title, a disease covered by section 1116 of this title becoming manifest as specified in that section in a veteran who, during active military, naval, or air service, served offshore of the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be considered to have been incurred in or aggravated by such service, notwithstanding that there is no record of evidence of such disease during the period of such service. (b)ExposureA veteran who, during active military, naval, or air service, served offshore of the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service. 
(c)Effective date of award 
(1)Except as provided by paragraph (2), the effective date of an award under this section shall be determined in accordance with section 5110 of this title. (2) (A)Notwithstanding subsection (g) of section 5110 of this title, the Secretary shall determine the effective date of an award based on a claim under this section for an individual described in subparagraph (B) by treating the date on which the individual filed the prior claim specified in clause (i) of such subparagraph as the date on which the individual filed the claim so awarded under this section. 
(B)An individual described in this subparagraph is a veteran, or a survivor of a veteran, who meets the following criteria: (i)The veteran or survivor submitted a claim for disability compensation on or after September 25, 1985, and before January 1, 2020, for a disease covered by this section, and the claim was denied by reason of the claim not establishing that the disease was incurred or aggravated by the service of the veteran. 
(ii)The veteran or survivor submits a claim for disability compensation on or after January 1, 2020, for the same condition covered by the prior claim under clause (i), and the claim is approved pursuant to this section. (d)Determination of offshoreNotwithstanding any other provision of law, for purposes of this section, the Secretary shall treat a location as being offshore of Vietnam if the location is not more than 12 nautical miles seaward of a line commencing on the southwestern demarcation line of the waters of Vietnam and Cambodia and intersecting the following points: 
 
 
Points Geographic NamesLatitude NorthLongitude East 
 
At Hon Nhan Island, Tho Chu Archipelago Kien Giang Province9°15.0′103°27.0′ 
At Hon Da Island southeast of Hon Khoai Island Minh Hai Province 8°22.8′104°52.4′ 
At Tai Lon Islet, Con Dao Islet in Con Dao-Vung Toa Special Sector 8°37.8′106°37.5′ 
At Bong Lai Islet, Con Dao Islet 8°38.9′106°40.3′ 
At Bay Canh Islet, Con Dao Islet8°39.7′106°42.1′ 
At Hon Hai Islet (Phu Qui group of islands) Thuan Hai Province 9°58.0′109°5.0′ 
At Hon Doi Islet, Thuan Hai Province 12°39.0′109°28.0′ 
At Dai Lanh point, Phu Khanh Province 12°53.8′109°27.2′ 
At Ong Can Islet, Phu Khanh Province 13°54.0′109°21.0′ 
At Ly Son Islet, Nghia Binh Province 15°23.1′109° 9.0′ 
At Con Co Island, Binh Tri Thien Province 17°10.0′107°20.6′ 
(e)Herbicide agentIn this section, the term herbicide agent has the meaning given that term in section 1116(a)(3) of this title.. (b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 1116 the following new item: 
 
 
1116A. Presumptions of service connection for veterans who served offshore of the Republic of Vietnam.. 
(c)Implementation 
(1)GuidanceNotwithstanding section 501 of such title, the Secretary of Veterans Affairs may issue guidance to implement section 1116A of title 38, United States Code, as added by subsection (a), before prescribing new regulations under such section. (2)Updates (A)Not later than 120 days after the date of the enactment of this Act, the Secretary shall submit a report to the Committees on Veterans’ Affairs of the House of Representatives and the Senate regarding the plans of the Secretary— 
(i)to conduct outreach under subsection (d); and (ii)to respond to inquiries from veterans regarding claims for disability compensation under section 1116A of title 38, United States Code, as added by subsection (a) of this section. 
(B)On a quarterly basis during the period beginning on the date of the enactment of this Act and ending on the date on which regulations are prescribed to carry out such section 1116A, the Secretary shall submit to the Committees on Veterans’ Affairs of the House of Representatives and the Senate updates on the status of such regulations. (3)Pending cases (A)Authority to stayThe Secretary may stay a claim described in subparagraph (B) until the date on which the Secretary commences the implementation of such section 1116A. 
(B)Claims describedA claim described in this subparagraph is a claim for disability compensation— (i)relating to the service and diseases covered by such section 1116A; and 
(ii)that is pending at the Veterans Benefits Administration or the Board of Veterans’ Appeals on or after the date of the enactment of this Act and before the date on which the Secretary commences the implementation of such section 1116A. (d)Outreach (1)RequirementThe Secretary of Veterans Affairs shall conduct outreach to inform veterans described in paragraph (2) of the ability to submit a claim for disability compensation under section 1116A of title 38, United States Code, as added by subsection (a). Such outreach shall include the following: 
(A)The Secretary shall publish on the website of the Department a notice that a veterans described in paragraph (2) may submit or resubmit a claim for disability compensation under such section 1116A. (B)The Secretary shall notify in writing the veteran service organization community of the ability of veterans described in paragraph (2) to submit or resubmit claims for disability compensation under such section 1116A. 
(2)Veteran describedA veteran described in this paragraph is a veteran who, during active military, naval, or air service, served offshore of the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975. (e)ReportsNot later than January 1, 2021, and annually thereafter for 2 years, the Secretary of Veterans Affairs shall submit to the Committees on Veterans’ Affairs of the House of Representatives and the Senate a report regarding claims for disability compensation under section 1116A of title 38, United States Code, as added by subsection (a). Each report shall include, with respect to the calendar year preceding the report, disaggregated by the regional offices of the Department of Veterans Affairs, the following: 
(1)The number of claims filed under such section. (2)The number of such claims granted. 
(3)The number of such claims denied. (f)Health careSection 1710(e)(4) of title 38, United States Code, is amended by inserting (including offshore of such Republic as described in section 1116A(d) of this title) after served on active duty in the Republic of Vietnam. 
(g)Effective dateThe amendments made by this section shall take effect on January 1, 2020. 3.Presumption of herbicide exposure for certain veterans who served in Korea (a)In generalChapter 11 of title 38, United States Code, is amended by inserting after section 1116A, as added by section 2, the following new section: 
 
1116B.Presumption of herbicide exposure for certain veterans who served in Korea 
(a)Presumption of service-Connection 
(1)For the purposes of section 1110 of this title, and subject to section 1113 of this title, a disease specified in subsection (b) that becomes manifest as specified in that subsection in a veteran described in paragraph (2) shall be considered to have been incurred or aggravated in the line of duty in the active military, naval, or air service, notwithstanding that there is no record of evidence of such disease during the period of such service. (2)A veteran described in this paragraph is a veteran who, during active military, naval, or air service, served in or near the Korean Demilitarized Zone (DMZ), during the period beginning on September 1, 1967, and ending on August 31, 1971. 
(b)DiseasesA disease specified in this subsection is— (1)a disease specified in paragraph (2) of subsection (a) of section 1116 of this title that becomes manifest as specified in that paragraph; or 
(2)any additional disease that— (A)the Secretary determines in regulations warrants a presumption of service-connection by reason of having positive association with exposure to an herbicide agent; and 
(B)becomes manifest within any period prescribed in such regulations. (c)Herbicide agentFor purposes of this section, the term herbicide agent has the meaning given such term in section 1821(d) of this title.. 
(b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 1116A, as added by section 2, the following new item:   1116B. Presumption of herbicide exposure for certain veterans who served in Korea.. (c)Implementation (1)GuidanceNotwithstanding section 501 of such title, the Secretary of Veterans Affairs may issue guidance to implement section 1116B of title 38, United States Code, as added by subsection (a), before prescribing new regulations under such section. 
(2)Updates 
(A)Not later than 120 days after the date of the enactment of this Act, the Secretary shall submit a report to the Committees on Veterans’ Affairs of the House of Representatives and the Senate regarding the plans of the Secretary to respond to inquiries from veterans regarding claims for disability compensation under section 1116B of title 38, United States Code, as added by subsection (a) of this section. (B)On a quarterly basis during the period beginning on the date of the enactment of this Act and ending on the date on which regulations are prescribed to carry out such section 1116B, the Secretary shall submit to the Committees on Veterans’ Affairs of the House of Representatives and the Senate updates on the status of such regulations. 
(3)Pending cases 
(A)Authority to stayThe Secretary may stay a claim described in subparagraph (B) until the date on which the Secretary commences the implementation of section 1116B of title 38, United States Code, as added by subsection (a). (B)Claims describedA claim described in this subparagraph is a claim for disability compensation— 
(i)relating to the service and diseases covered by such section 1116B; and (ii)that is pending at the Veterans Benefits Administration or the Board of Veterans’ Appeals on or after the date of the enactment of this Act and before the date on which the Secretary commences the implementation of such section 1116B. 
(d)Effective dateThe amendments made by this section shall take effect on January 1, 2020. 4.Benefits for children of certain Thailand service veterans born with spina bifida (a)In generalSubchapter III of chapter 18 of title 38, United States Code, is amended by adding at the end the following new section: 
 
1822.Benefits for children of certain Thailand service veterans born with spina bifida 
(a)Benefits authorizedThe Secretary may provide to any child of a veteran of covered service in Thailand who is suffering from spina bifida the health care, vocational training and rehabilitation, and monetary allowance required to be paid to a child of a Vietnam veteran who is suffering from spina bifida under subchapter I of this chapter as if such child of a veteran of covered service in Thailand were a child of a Vietnam veteran who is suffering from spina bifida under such subchapter. (b)Spina bifida conditions coveredThis section applies with respect to all forms and manifestations of spina bifida, except spina bifida occulta. 
(c)Veteran of covered service in ThailandFor purposes of this section, a veteran of covered service in Thailand is any individual, without regard to the characterization of that individual's service, who— (1)served in the active military, naval, or air service in Thailand, as determined by the Secretary in consultation with the Secretary of Defense, during the period beginning on January 9, 1962, and ending on May 7, 1975; and 
(2)is determined by the Secretary, in consultation with the Secretary of Defense, to have been exposed to a herbicide agent during such service in Thailand. (d)Herbicide agentFor purposes of this section, the term herbicide agent means a chemical in a herbicide used in support of United States and allied military operations in Thailand, as determined by the Secretary in consultation with the Secretary of Defense, during the period beginning on January 9, 1962, and ending on May 7, 1975.. 
(b)Conforming amendment to definition of childSection 1831(1) of such title is amended— (1)in subparagraph (B)— 
(A)by striking subchapter III of this chapter and inserting section 1821 of this title; and (B)in clause (i), by striking section 1821 of this title and inserting that section; and 
(2)by adding at the end the following new subparagraph:  (C)For purposes of section 1822 of this title, an individual, regardless of age or marital status, who— 
(i)is the natural child of a veteran of covered service in Thailand (as determined for purposes of that section); and (ii)was conceived after the date on which that veteran first entered service described in subsection (c) of that section.. 
(c)Clerical amendments 
(1)Subchapter headingThe heading for subchapter III of chapter 18 of such title is amended by inserting and Thailand after Korea. (2)Table of sectionsThe table of sections at the beginning of chapter 18 of such title is amended— 
(A)by striking the item relating to subchapter III and inserting the following new item:   Subchapter III—Children of certain Korea and Thailand service veterans born with spina bifida;and (B)by inserting after the item relating to section 1821 the following new item: 
 
 
1822. Benefits for children of certain Thailand service veterans born with spina bifida.. 
(d)Implementation 
(1)GuidanceNotwithstanding section 501 of such title, the Secretary of Veterans Affairs may issue guidance to implement section 1822 of title 38, United States Code, as added by subsection (a), before prescribing new regulations under such section. (2)Updates (A)Not later than 120 days after the date of the enactment of this Act, the Secretary shall submit a report to the Committees on Veterans’ Affairs of the House of Representatives and the Senate regarding the plans of the Secretary to respond to inquiries from veterans regarding claims for disability compensation under section 1822 of title 38, United States Code, as added by subsection (a) of this section. 
(B)On a quarterly basis during the period beginning on the date of the enactment of this Act and ending on the date on which regulations are prescribed to carry out such section 1822, the Secretary shall submit to the Committees on Veterans’ Affairs of the House of Representatives and the Senate updates on the status of such regulations. (3)Pending cases (A)Authority to stayThe Secretary may stay a claim described in subparagraph (B) until the date on which the Secretary commences the implementation of section 1822 of title 38, United States Code, as added by subsection (a). 
(B)Claims describedA claim described in this subparagraph is a claim for benefits— (i)relating to the spina bifida and service covered by such section 1822; and 
(ii)that is pending at the Veterans Benefits Administration or the Board of Veterans’ Appeals on or after the date of the enactment of this Act and before the date on which the Secretary commences the implementation of such section 1822. (e)ReportNot later than 180 days after the date of the enactment of this Act, the Secretary of Veterans Affairs, in consultation with the Secretary of Defense, shall submit to the Committees on Veterans’ Affairs of the House of Representatives and the Senate a report identifying— 
(1)the military installations of the United States located in Thailand during the period beginning on January 9, 1962, and ending on May 7, 1975, at which an herbicide agent (as defined in section 1822 of title 38, United States Code, as added by subsection (a)) was actively used; and (2)the period of such use. 
(f)Effective dateThe amendments made by this section shall take effect on January 1, 2020. 5.Updated report on certain Gulf War Illness studyNot later than 180 days after the date of the enactment of this Act, the Secretary of Veterans Affairs shall submit to the Committees on Veterans’ Affairs of the House of Representatives and the Senate an updated report on the findings, as of the date of the updated report, of the Follow-up Study of a National Cohort of Gulf War and Gulf Era Veterans under the epidemiology program of the Department of Veterans Affairs. 
6.Loans guaranteed under home loan program of Department of Veterans Affairs 
(a)Adjustment of loan limit 
(1)In generalSection 3703(a)(1) of title 38, United States Code, is amended— (A)in subparagraph (A)— 
(i)in clause (i)(IV), by striking the lesser of the maximum guaranty amount (as defined in subparagraph (C)) or; and (ii)in clause (ii), by striking subparagraph (B) of this paragraph and inserting subparagraph (B) or (C); 
(B)in subparagraph (B)— (i)by striking The maximum and inserting With respect to loans described in subclauses (I), (II), or (III) of subparagraph (A)(i), the maximum; and 
(ii)by striking or in the case and all that follows through subparagraph (C)),; and (C)by striking subparagraph (C) and inserting the following new subparagraph (C): 
 
(C) 
(i)With respect to loans described in subclause (IV) of subparagraph (A)(i) made to a veteran not covered by clause (ii), the maximum amount of guaranty entitlement available to the veteran shall be 25 percent of the loan. (ii)With respect to loans described in subclause (IV) of subparagraph (A)(i) made to a covered veteran, the maximum amount of guaranty entitlement available to the veteran shall be 25 percent of the Freddie Mac conforming loan limit, reduced by the amount of entitlement previously used by the veteran under this chapter and not restored as a result of the exclusion in section 3702(b) of this title. 
(iii)In this subparagraph: (I)The term covered veteran means a veteran who has previously used entitlement under this chapter and for whom the full amount of entitlement so used has not been restored as a result of the exclusion in section 3702(b) of this title. 
(II)The term Freddie Mac conforming loan limit means the limit determined under section 305(a)(2) of the Federal Home Loan Mortgage Corporation Act (12 U.S.C. 1454(a)(2)) for a single-family residence, as adjusted for the year involved.. (2)Loans to Native American veteransSection 3762(c) of such title is amended— 
(A)by striking paragraph (1); and (B)by redesignating paragraphs (2) and (3) as paragraphs (1) and (2), respectively. 
(3)Conforming amendmentSection 3710(d)(4) of such title is amended by striking section 3703(a)(1)(B) of this title and inserting subparagraph (B) or (C) of section 3703(a)(1) of this title. (b)Adjustment of loan feesSection 3729(b)(2) of title 38, United States Code, is amended by striking the loan fee table and inserting the following: 
 


Type of loanActive duty veteranReservistOther obligor

(A)(i) Initial loan described in section 3710(a) to purchase or construct a dwelling with 0-down, or any other initial loan described in section 3710(a) other than with 5-down or 10-down (closed on or after October 1, 2004, and before January 1, 2020) 2.152.40NA
(A)(ii) Initial loan described in section 3710(a) to purchase or construct a dwelling with 0-down, or any other initial loan described in section 3710(a) other than with 5-down or 10-down (closed on or after January 1, 2020, and before January 1, 2022) 2.302.30NA
(A)(iii) Initial loan described in section 3710(a) to purchase or construct a dwelling with 0-down, or any other initial loan described in section 3710(a) other than with 5-down or 10-down (closed on or after January 1, 2022, and before October 1, 2029) 2.152.15NA
(A)(iv) Initial loan described in section 3710(a) to purchase or construct a dwelling with 0-down, or any other initial loan described in section 3710(a) other than with 5-down or 10-down (closed on or after October 1, 2029)1.401.40NA
(B)(i) Subsequent loan described in section 3710(a) to purchase or construct a dwelling with 0-down, or any other subsequent loan described in section 3710(a) (closed on or after October 1, 2004, and before January 1, 2020) 3.303.30NA
(B)(ii) Subsequent loan described in section 3710(a) to purchase or construct a dwelling with 0-down, or any other subsequent loan described in section 3710(a) (closed on or after January 1, 2020, and before January 1, 2022) 3.603.60NA
(B)(iii) Subsequent loan described in section 3710(a) to purchase or construct a dwelling with 0-down, or any other subsequent loan described in section 3710(a) (closed on or after January 1, 2022, and before October 1, 2029) 3.303.30NA
(B)(iv) Subsequent loan described in section 3710(a) to purchase or construct a dwelling with 0-down, or any other subsequent loan described in section 3710(a) (closed on or after October 1, 2029)1.251.25NA
(C)(i) Loan described in section 3710(a) to purchase or construct a dwelling with 5-down (closed before January 1, 2020) 1.501.75NA
(C)(ii) Loan described in section 3710(a) to purchase or construct a dwelling with 5-down (closed on or after January 1, 2020, and before January 1, 2022) 1.651.65NA
(C)(iii) Loan described in section 3710(a) to purchase or construct a dwelling with 5-down (closed on or after January 1, 2022, and before October 1, 2029) 1.501.50NA
(C)(iv) Loan described in section 3710(a) to purchase or construct a dwelling with 5-down (closed on or after October 1, 2029)0.750.75NA
(D)(i) Loan described in section 3710(a) to purchase or construct a dwelling with 10-down (closed before January 1, 2020) 1.251.50NA
(D)(ii) Loan described in section 3710(a) to purchase or construct a dwelling with 10-down (closed on or after January 1, 2020, and before January 1, 2022) 1.401.40NA
(D)(iii) Loan described in section 3710(a) to purchase or construct a dwelling with 10-down (closed on or after January 1, 2022, and before October 1, 2029) 1.251.25NA
(D)(iv) Loan described in section 3710(a) to purchase or construct a dwelling with 10-down (closed on or after October 1, 2029)0.500.50NA
(E) Interest rate reduction refinancing loan0.500.50NA
(F) Direct loan under section 37111.001.00NA
(G) Manufactured home loan under section 3712 (other than an interest rate reduction refinancing loan)1.001.00NA
(H) Loan to Native American veteran under section 3762 (other than an interest rate reduction refinancing loan)1.251.25NA
(I) Loan assumption under section 37140.500.500.50
(J) Loan under section 3733(a)2.252.252.25. 
(c)Waiver of fees for Purple Heart recipientsSection 3729(c)(1) of such title is amended— (1)by striking or from a surviving spouse and inserting , from a surviving spouse; and 
(2)by inserting before the period at the end the following: , or from a member of the Armed Forces who is serving on active duty and who provides, on or before the date of loan closing, evidence of having been awarded the Purple Heart. (d)Effective dateThe amendments made by this section shall apply with respect to a loan guaranteed under section 3710 of title 38, United States Code, on or after January 1, 2020. 
(e)GuidanceNotwithstanding section 501 of title 38, United States Code, the Secretary of Veterans Affairs may issue guidance to implement this section before prescribing new regulations under sections 3703, 3729, and 3762 of such title, as amended by this section. 7.Information gathering for Department of Veterans Affairs home loan appraisals (a)In generalSection 3731(b) of title 38, United States Code, is amended by adding at the end the following new paragraph: 
 
(3)The Secretary shall permit an appraiser on a list developed and maintained under subsection (a)(3) to make an appraisal for the purposes of this chapter based solely on information gathered by a person with whom the appraiser has entered into an agreement for such services.. (b)Effective dateThe amendments made by this section shall apply with respect to an appraisal under section 3731 of such title, on or after January 1, 2020. 
(c)GuidanceNotwithstanding section 501 of such title, the Secretary of Veterans Affairs may issue guidance to implement this section before prescribing new regulations under sections 3731 of such title, as amended by subsection (a). 8.Determination of budgetary effectsThe budgetary effects of this Act, for the purpose of complying with the Statutory Pay-As-You-Go Act of 2010, shall be determined by reference to the latest statement titled Budgetary Effects of PAYGO Legislation for this Act, submitted for printing in the Congressional Record by the Chairman of the House Budget Committee, provided that such statement has been submitted prior to the vote on passage. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 
